     Case 2:19-cv-01595-KJM-JDP Document 20 Filed 10/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYSON WILLIAMS,                                   Case No. 2:19-cv-01595-KJM-JDP (PC)
12                        Plaintiff,                    ORDER DENYING DEFENDANTS’
                                                        MOTION TO COMPEL WITHOUT
13           v.                                         PREJUDICE
14    G. JONES, et al.,                                 ECF No. 18
15                        Defendants.
16

17          Defendants move to compel certain discovery from plaintiff. ECF No. 18. Defendants’

18   motion does not include a certification “that the movant has in good faith conferred or attempted

19   to confer with the person or party failing to make disclosure or discovery in an effort to obtain it

20   without court action.” Fed. R. Civ. P. 37(a)(1); see Local Rule 251. Thus, defendants’ motion,

21   ECF No. 18, is denied without prejudice.

22   Dated: October 19, 2020

23

24

25

26

27

28
